EXHIBIT 10.4

CALIFORNIA UNITED BANK

2012 SALARY CONTINUATION AGREEMENT

[Form of Agreement-see Schedule attached]

Effective October 1, 2012

California United Bank (the “Bank”), by resolution of its Board of Directors
(“Board”) dated September 7, 2012, has adopted this California United Bank 2012
Salary Continuation Agreement (the “Plan”), effective as of October 1, 2012
(“Effective Date”), for the benefit of a select group of executives. This Plan
shall be unfunded for tax purposes and for purposes and Title 1 of ERISA.

THIS AGREEMENT is made by and between the Bank, a state bank with its principal
office located in Encino, California, or any other successor, transferee, or
assignees, and                  (the “Executive”).

INTRODUCTION

To encourage the Executive to remain an employee of the Bank, the Bank is
willing to provide salary continuation benefits to the Executive. The Bank will
pay the benefits from its general assets.

AGREEMENT

The Executive and the Bank agree as follows:

Article 1

Definitions

Unless otherwise defined in the Plan, terms used in the Plan with the first
letter capitalized shall have the meaning specified below.

1.1 “Accrual Balance” means the liability amount due under this Agreement and
set forth on the financial statements of the Bank, determined in accordance with
generally accepted accounting principles.

1.2 “Base Salary” means the Executive’s base annual compensation, excluding
benefits, fringe benefits, bonuses and other non-recurring compensation.

1.3 “Beneficiary” means each person designated pursuant to Article 4, or the
estate of the deceased Executive, entitled to benefits, if any, upon the death
of the Executive.

1.4 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator, attached to this Agreement as Exhibit A, that the
Executive completes, signs, and returns to the Plan Administrator to designate
one or more Beneficiaries.

1.5 “Cause” under Article 1.5 of this Plan shall mean any of the following;
provided, however, the termination of the employee’s employment shall not be
deemed to be for Cause unless prior to any termination for Cause such employee
is provided a written finding in the good faith opinion of the Chief Executive
Officer (“CEO”) of the conduct constituting Cause in this Section 1.5 after such
employee has been provided a reasonable opportunity to respond to any written
charges (together with counsel) specifying the particulars thereof, and taking
into account the employee’s response (including any response from employee’s
counsel) to such charges, if any; provided, further, in the case of the CEO,
termination for Cause shall require an affirmative vote of not less than a
majority of the entire membership of the Board at a meeting of the Board called
and held for such purpose after reasonable written notice has been provided to



--------------------------------------------------------------------------------

the CEO specifying the particulars of the charges and the CEO is given an
opportunity, together with counsel, to respond to such charges before the Board
makes any such finding that the CEO is guilty of the conduct described in this
Section 1.5:

1.5.1 Fraud, misappropriation of corporate property or funds, or embezzlement;

1.5.2 Malfeasance in office, misfeasance in office which is willful or grossly
negligent, or nonfeasance in office which is willful or grossly negligent;

1.5.3 Failure to comply with the Bank’s Code of Conduct;

1.5.4 Illegal conduct, gross misconduct or dishonesty, in each case which is
willful and results (or is reasonably likely to result) in substantial damage to
the Bank;

1.5.5 Willful and continued failure by the employee to perform substantially
his/her duties with the Bank (other than any such failure resulting from his/her
incapacity due to physical or mental illness) after receiving written demand for
substantial performance from his/her immediate supervisor and after having a
reasonable period to correct the same. The written demand will specifically
identify the manner in which such immediate supervisor believes the employee has
not substantially performed his/her duties; or

1.5.6 Willful and continued engaging by the employee in conduct which is
demonstrably and materially injurious to the Bank and/or its subsidiaries,
monetarily or otherwise; provided that no act, or failure to act, on the
employee’s part shall be considered “willful” unless done, or omitted to be
done, by the employee in bad faith and without reasonable belief that his/her
action or omission was in, or not opposed to, the best interests of the Bank.
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or upon the instructions of the Bank’s CEO or other
duly authorized senior officer of the Bank or based upon the advice of counsel
for the Bank shall be conclusively presumed to be done, or omitted to be done,
by the employee in good faith and in the best interest of the Bank and its
subsidiaries.

1.6 “Change of Control” shall mean any of the following:

1.6.1 Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Bank, any trustee or other fiduciary holding
securities under an employee benefit plan of the Bank, or any company owned,
directly or indirectly, by the stockholders of the Bank in substantially the
same proportions as their ownership of stock of the Bank) becomes, after the
Effective Date, the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Bank (not including
in the securities beneficially owned by such person any securities acquired
directly from the Bank or its affiliates) representing 50% or more of the
combined voting power of the Bank’s then outstanding securities, other than
(A) the Bank or any successor to the Bank by means of a transaction that is not
a Change of Control pursuant to subsection 1.6.3 of this Section 1.6, or (B) a
group of two or more persons not acting in concert for the purpose of acquiring,
holding or disposing of such stock. The acquisition of additional stock by any
person who immediately prior to such acquisition already is the beneficial owner
of more than fifty percent (50%) of the capital stock of the Bank entitled to
vote in the election of directors is not a Change of Control.

1.6.2 During any period of 12 months, individuals who at the beginning of such
period constitute the Board, and any new director whose election by the Board or
nomination for election by the Bank’s shareholders was approved by a vote of a
majority of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof.

1.6.3 The merger or consolidation of the Bank with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Bank outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Bank, more
than 50% of the combined voting power of the voting securities of the Bank or
such surviving entity outstanding immediately after such



--------------------------------------------------------------------------------

merger or consolidation, (B) a merger or consolidation effected to implement a
recapitalization of the Bank (or similar transaction) in which no person
acquires more than 50% of the combined voting power of the Bank’s then
outstanding securities or (C) a merger or consolidation of the Bank with one or
more other persons that are related to the Bank immediately prior to the merger
or consolidation. For purposes of this provision, persons are “related” if one
of them owns, directly or indirectly, at least fifty percent (50%) of the voting
capital stock of the other or a third person owns, directly or indirectly, at
least fifty percent (50%) of the voting capital stock of each of them.

1.6.4 The sale or disposition by the Bank of all or substantially all of the
Bank’s assets to one or more persons that are not related, as defined in
subsection 1.6.3 of this Section 1.6, to the Bank immediately prior to the sale
or transfer.

1.7 “Change in Control Benefit” means the benefit described in Section 2.4.

1.8 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with regulations thereunder.

1.9 “Death Benefit” means the benefit described in Article 3.

1.10 “Disability” means (i) the inability of the Executive to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident or health plan
covering employees of the Participant’s employer.

1.11 “Disability Benefit” means the benefit described in Section 2.3.

1.12 “Discount Rate” means 4.75%, subject to change based upon regulatory
requirements.

1.13 “Normal Retirement Age” means age sixty-five (65).

1.14 “Normal Retirement Benefit” means the benefit described in Section 2.1.

1.15 “Permitted Transfers” means that a shareholder or the Bank may make the
following transfers of capital stock of the Bank and such transfers of capital
stock shall be deemed not to be a Change of Control:

(a) to any trust, company, or partnership created solely for the benefit of such
shareholder or any spouse of or any lineal descendent of such shareholder;

(b) to any individual or entity by bona fide gift;

(c) to any spouse or former spouse of such shareholder pursuant to the terms of
a decree of divorce;

(d) to any officer or employee of the Bank pursuant to any incentive stock plan
established by the Bank;

(e) to any family member of such shareholder;

(f) after receipt of any necessary regulatory approvals, to any company or
partnership, including but not limited to, a family limited partnership, a
majority of the stock or interests of which company or partnership is owned by
such shareholder; or

(g) to any trust established by the Bank and intended to qualify under section
401(a) of the Code.

1.16 “Plan Administrator” means the plan administrator described in Article 8.

1.17 “Plan Year” means each twelve (12) month period commencing on January 1st
and ending on December 31st. Notwithstanding the preceding, the initial Plan
Year shall begin on the Effective Date and shall end December 31, 2012.



--------------------------------------------------------------------------------

1.18 “Termination of Employment” means that the Executive has incurred a
separation of service (within the meaning of Code section 409A and the guidance
and regulations issued thereunder).

Article 2

Lifetime Benefits

2.1 Normal Retirement Benefit. Upon the Executive’s attainment of Normal
Retirement Age, and whether or not the Executive has incurred a Termination of
Employment, the Executive shall be entitled to the benefit described in this
Section 2.1.

2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is         
Dollars ($        ).

2.1.2 Payment of Benefit. The Bank shall pay the annual benefit described in
Section 2.1.1 for a period of fifteen (15) years, payable in monthly
(one-twelfth (1/12th) of the annual benefit) installments beginning on the last
day of the month following the month in which the Executive attained Normal
Retirement Age. The monthly installment payments under this Section 2.1.2 shall
total one hundred and eighty (180) substantially equal payments over a period of
one hundred and eighty (180) months. For purposes of Code section 409A, each
installment under this Section 2.1.2 shall be considered a separate single
payment.

2.2 Termination of Employment Before Normal Retirement Age. If a Termination of
Employment occurs before Executive’s Normal Retirement Age for reasons other
than death and such termination does not occur within twenty four (24) months
following a Change of Control, the Executive shall be entitled to the benefit
described in this Section 2.2.

2.2.1 Amount of Benefit. The amount of the benefit under this Section 2.2.1 is
one hundred percent (100%) of the Accrual Balance, determined as of the
Executive’s Termination of Employment.

2.3 Change of Control Benefit. If a Termination of Employment occurs within
twenty-four (24) months following a Change of Control, the Executive, subject to
the provisions of Section 5.3 and 5.5, shall be entitled to the benefit
described below, which is elected at the execution of this Agreement:

 

  ¨ Normal Retirement Benefit, described in Section 2.1, or

 

  ¨ Termination of Employment Before Normal Retirement Age benefit, described in
Section 2.2.

(Participant MUST elect one of the above benefits at the inception of Agreement)

Article 3

Death Benefits

3.1 Death During Active Service. If the Executive dies while employed by the
Bank and prior to receiving any payments under this Agreement, the Executive’s
Beneficiary shall be entitled to the benefit described in this Section 3.1.

3.1.1 Amount of Benefit. The benefit under Section 3.1 is the greater of (a) the
Accrual Balance, determined as of the date of the Executive’s death, or (b) the
Net Death Benefit the Bank receives on life insurance policy(ies) owned on the
Executive upon the Executive’s death, which policy(ies) are listed on the
attached Addendum A to this Agreement. For purposes of this Agreement, “Net
Death Benefit” means total death proceeds of the life insurance policy(ies),
less the cash surrender value of the policy(ies), on the date of the Executive’s
death.

3.1.2 Payment of Benefit. The Bank shall pay the benefit described in
Section 3.1.1 to the Executive in a single lump-sum payment within sixty
(60) days following the date of the Executive’s death and shall be considered
income in respect of a decedent, as outlined in IRC Section 691 of the Code.

3.2 Death During Benefit Period. If the Executive dies after benefit payments
have commenced under this Agreement, or after the Executive is entitled to begin
receiving benefits, but before receiving all such payments,



--------------------------------------------------------------------------------

the Bank shall pay the remaining benefits to the Executive’s Beneficiary at the
same time and in the same amounts they would have been paid to the Executive had
the Executive survived. These benefit amounts shall be considered income in
respect of a decedent, as outlined in IRC Section 691 of the Code.

3.3 Death after Benefit Period while not in active service. If the Executive
dies after having received all Benefits pursuant to this Plan and the Executive
is no longer in active service to the Bank, Executive shall have no right to any
portion of the life insurance proceeds payable on any life insurance policy
listed on the attached Addendum A to this Agreement.

Article 4

Beneficiaries

4.1 Beneficiary Designations. The Executive shall designate a Beneficiary by
filing with the Bank a written designation of Beneficiary on a form
substantially similar to the form attached as Exhibit A. The Executive may
revoke or modify the designation at any time by filing a new designation.
However, designations will only be effective if signed by the Executive and
accepted by the Bank during the Executive’s lifetime. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive, or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. If the Executive dies without a valid
Beneficiary designation, all payments shall be made to the Executive’s surviving
spouse, if any, and if none, to the Executive’s surviving children and the
descendants of any deceased child by right of representation, and if no children
or descendants survive, to the Executive’s estate.

4.2 Facility of Payment. If a benefit under this Agreement is payable to a
minor, to a person declared incompetent, or to a person incapable of handling
the disposition of his or her property, the Bank may pay such benefit to the
guardian, legal representative or person having the care or custody of such
minor, incompetent person or incapable person. The Bank may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Such distribution shall completely discharge the
Bank from all liability with respect to such benefit.

Article 5

General Limitations

5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Bank shall not pay any benefit under this Agreement if
Executive’s Termination of Employment by the Bank is termination for Cause, as
defined in Section 1.5 of this Agreement.

5.2 Suicide. No benefits shall be payable if the Executive commits suicide
within two (2) years after the date of this Agreement, or if the Executive has
made any material misstatement of fact on any application for life insurance
purchased by the Bank.

5.3 Golden Parachute Payment. In the event the benefits provided for under this
Plan or otherwise payable to Participant (i) constitute “parachute payments”
within the meaning of Code Section 280G and (ii) but for this Section 5.3, would
be subject to the excise tax imposed by Code Section 4999 (the “Excise Tax”),
then Participant’s benefit under the Plan shall be delivered as to such lesser
extent which would result in no portion of such payments being subject to the
Excise Tax. Unless the Bank and Participant otherwise agree in writing, any
determination required under this Section 5.3 shall be made in writing in good
faith by the accounting firm serving as the Bank’s independent accountants
immediately prior to the Change in Control (the “Accountants”), in good faith
consultation with Participant. For purposes of making the calculations required
by this Section 5.3, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Code Sections 280G and may
rely on reasonable, good faith interpretations concerning the application of
Code Sections 280G and 4999. The Bank and Participant shall furnish to the
Accountants such information and documents as the Accountants may reasonably



--------------------------------------------------------------------------------

request in order to make a determination under this Section 5.3. The Bank shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5.3.

5.4 Changes to Time and/or Form of Payment. Notwithstanding anything in this
Agreement to the contrary, any changes to the timing and or form of payment of
benefits under this Agreement are subject to and must comply with the
requirements of Code section 409A and the regulations and guidance issued
thereunder.

5.5 Non-Compete Agreement. Notwithstanding anything in this Agreement to the
contrary, Executive shall enter into a non-compete agreement with the Company as
a condition to the payment of the benefits payable under Section 2.3. The term
of years under such non-compete of agreement shall be determined by dividing
(x) one hundred percent (100%) of the Accrual Balance on the date Executive
attains Normal Retirement Age by (y) the highest annual compensation paid to
Executive in the five (5) years immediately preceding the year in which
Executive attains Normal Retirement Age. The geography of such non-compete
agreement shall not exceed the greater Los Angeles area.

Article 6

Claims and Review Procedures

6.1 Claims Procedure. An Executive or beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

6.1.1 Initiation — Written Claim. The claimant initiates a claim by submitting
to the Bank a written claim for the benefits.

6.1.2 Timing of Bank Response. The Bank shall respond to such claimant within
ninety (90) days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional ninety (90) days by notifying the
claimant in writing, prior to the end of the initial 90-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Bank expects to render its
decision.

6.1.3 Notice of Decision. If the Bank denies part or all of the claim, the Bank
shall notify the claimant in writing of such denial. The Bank shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

(a) the specific reasons for the denial,

(b) a reference to the specific provisions of the Agreement on which the denial
is based,

(c) a description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

(d) an explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and,

(e) a statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

6.2 Review Procedure. If the Bank denies part or all of the claim, the claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows:

6.2.1 Initiation — Written Request. To initiate the review, the claimant, within
sixty (60) days after receiving the Bank’s notice of denial, must file with the
Bank a written request for review.

6.2.2 Additional Submissions — Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Bank shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.



--------------------------------------------------------------------------------

6.2.3 Considerations on Review. In considering the review, the Bank shall take
into account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.

6.2.4 Timing of Bank Response. The Bank shall respond in writing to such
claimant within sixty (60) days after receiving the request for review. If the
Bank determines that special circumstances require additional time for
processing the claim, the Bank can extend the response period by an additional
sixty (60) days by notifying the claimant in writing, prior to the end of the
initial 60-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Bank expects to render its decision.

6.2.5 Notice of Decision. The Bank shall notify the claimant in writing of its
decision on the review. The Bank shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

(a) the specific reasons for the denial,

(b) a reference to the specific provisions of the Agreement on which the denial
is based,

(c) a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and,

(d) a statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

Article 7

Amendments and Termination

7.1 Amendment With Consent. This Agreement may be amended by written agreement
between the Bank and the Executive; provided, however, that no such amendment
shall reduce a benefit to which the Executive is entitled, nor shall any
amendment delay or accelerate the payment of a benefit provided under this
Agreement except in accordance with requirements under Code section 409A and the
regulations and guidance issued thereunder.

7.2 Suspension of Agreement. The Bank may, in its sole discretion and prior to
commencement of benefits under this Agreement, suspend this Agreement and cease
all future accruals thereunder as of the date the Agreement is suspended. In
such event, and unless and until the Agreement is later reinstated, upon the
Executive’s subsequent Termination of Employment for any reason other than in
connection with a Change in Control or death, the Executive shall be entitled to
the vested portion of the Accrual Balance, determined in accordance with
Section 2.2.2 as of the date the Agreement is suspended under this Section 7.2,
with such payment to be made in a single lump-sum payment within sixty (60) days
following Termination of Employment. If the Executive’s subsequent Termination
of Employment is in connection with a Change in Control, subject to Sections
5.3, the Executive shall be entitled to one hundred percent (100%) of the
Accrual Balance, determined as of the date the Agreement is suspended under this
Section 7.2, with such payment to be made in a single lump-sum payment within
sixty (60) days following Termination of Employment. If the Executive’s
subsequent Termination of Employment is due to death, the Executive’s
Beneficiary shall be entitled to the benefit described in Article III of this
Agreement. If the Agreement is reinstated, the terms of this Agreement otherwise
in effect prior to suspension under this Section 7.2 shall control.

7.3 Termination of Agreement. The Bank may terminate this Agreement in its
entirety at any time by written notice to the Executive, provided that such
termination and the payment of any benefit upon such termination complies with
the requirements of Code section 409A and the regulations and guidance issued
thereunder. Upon termination of the Agreement, benefits will be paid at the
times otherwise provided for in this Agreement, and generally shall not be
accelerated, provided that the Bank may accelerate the payment of any benefit
under this Agreement specifically in connection with the termination of the
Agreement, provided further that the Bank complies with the requirements of
Treasury Regulation sections 1.409A-3(j)(4)(ix)(A), (B) and (C), permitting
acceleration of the time of payment in connection with plan terminations.



--------------------------------------------------------------------------------

Article 8

Miscellaneous

8.1. Binding Effect. This Agreement shall bind the Executive and the Bank, and
their beneficiaries, survivors, executors, administrators, and permitted
transferees.

8.2. No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Bank, nor does it interfere with the Bank’s right to discharge the Executive. It
also does not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.

8.3. Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner, except in
accordance with Article 4 with respect to designation of Beneficiaries.

8.4. Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.

8.5. Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of California, except to the extent preempted by the laws
of the United States of America.

8.6. Unfunded Arrangement. The Executive and Beneficiary are general unsecured
creditors of the Bank for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Bank to pay such benefits. The rights
to benefits are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance by the Executive or attachment or
garnishment by the Executive’s creditors. Any insurance on the Executive’s life
is a general asset of the Bank to which the Executive and Beneficiary have no
preferred or secured claim.

8.7. Severability. Without limitation of any other section contained herein, in
case any one or more provisions contained in this Agreement shall for any reason
be held to be invalid, illegal or unenforceable in any other respect, such
invalidity, illegality or unenforceability shall not affect the other provisions
of this Agreement. In the event any one or more of the provisions found in the
Agreement shall be held to be invalid, illegal or unenforceable by any
governmental regulatory agency or court of competent jurisdiction, this
Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been a part of this Agreement and such provision shall be
deemed substituted by such other provisions as will most nearly accomplish the
intent of the parties to the extent permitted by applicable law.

8.8. Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

8.9. Plan Administrator. The Bank shall have powers which are necessary to
administer this Agreement, including but not limited to:

(a) interpreting the provisions of the Agreement;

(b) establishing and revising the method of accounting for the Agreement;

(c) maintaining a record of benefit payments; and

(d) establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.

8.10. Named Fiduciary. For purposes of the Employee Retirement Income Security
Act of 1974, if applicable, the Bank shall be the named fiduciary and Plan
Administrator under this Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the
Agreement, including the employment of advisors and the delegation of
ministerial duties to qualified individuals.



--------------------------------------------------------------------------------

8.11. Full Obligation. Notwithstanding any provision to the contrary, when the
Bank has paid either any of the lifetime benefits or death benefits as
appropriate under any section of the Agreement, the Bank has completed its
obligation to the Executive.

8.12. Code Section 409A. Should any provision of this Agreement cause immediate
taxation and penalty to the Executive or the Bank as written in this Agreement,
that provision shall be interpreted to comply with Code section 409A while
maintaining its original intent as much as possible.

*******



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have signed
this Agreement as of the date indicated below.

 

CALIFORNIA UNITED BANK: By:     Its:     Date:     

 

EXECUTIVE:

 

Date:     



--------------------------------------------------------------------------------

Exhibit A

Beneficiary Designation Form

I,             , designate the following as Beneficiary of any death benefits
payable under the Salary Continuation Agreement by and between California United
Bank and             :

 

Primary:

      

  Name    Address    Relationship  

Contingent:

         Name    Address    Relationship  

 

Note: To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

I understand that I may change these Beneficiary designations by delivering a
new written designation to the Plan Administrator. I further understand that the
designations will be automatically revoked if the beneficiary predeceases me,
or, if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

Name: David I. Rainer

 

  Signature:  

 

  Date:  

 

 

 

  SPOUSAL CONSENT                
  I consent to the Beneficiary designations above, and acknowledge that if I am
named Beneficiary and our
marriage is subsequently dissolved, the designation naming me beneficiary will
be automatically revoked.       Spouse Name:     

 

              Signature:     

 

  Date:  

 

                         

 Received by the Plan Administrator this      day of
                            , 20        .

 

By:     

Title:   

 



--------------------------------------------------------------------------------

Executive Salary Continuation Agreements — Schedule of Executive Officer
Benefits

David Rainer (President and Chief Executive Officer) — Annual Benefit — $220,112
(15 years)

Anne Williams (Executive Vice President, Chief Operating Officer and Chief
Credit Officer) — annual Benefit — $154,890 (15 years)

Karen Schoenbaum (Executive Vice President and Chief Financial Officer) — Annual
Benefit — $130,347 (15 years)

Anita Wolman (Executive Vice President, Chief Administrative Officer and General
Counsel) — Annual Benefit — $101,827 (8 years plus two additional years for each
full year of service after attaining Normal Retirement Age [65] with maximum of
15 years)